DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim 1-15 in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.
Application Status
Claim 1-15 are under examination. It is noted Applicant have two claim listing as claim 4.  
Claim 16-20 are withdrawn from examination. 
Claim 1-15 are rejected.
Claim Objections
Claim 2, 3 and 4 (first and second), 7, 11, 13 and 15 are objected to because of the following informalities:  
in claim 2 the term “cations” in line 3, should be “the cations” since antecedent bases have been established in claim 1, line 3; 
in claim 2, 3, 4 (first and second), 7, 11, 13 and 15, the term “a portion of cations” should be “the portion of the cations” since antecedent bases have been established in claim 1, line 3; 
in claim 4 (second) the numbering of claims is not proper. Applicant has two claim listing as claim 4; and 
in claim 5 and 6, both depended upon claim 4, are duplicate claim limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble recites “a method for creating a food product”; however the body of the claim does not recite an active step(s) of obtaining the food product; hence it is unclear how the food product is obtained, in other words what step in the claimed method provides the food product. Additionally, claim 2-15 are also rejected since the claims are depended upon rejected claim 1.
Claim 1 recites the limitation "the cation portion" in line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, the recitation of the phrase “… cations per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed amount of cations per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim. 
In claim 3 the recitation of “…a mineral blend comprising at least two Zinc, Manganese and Copper cations…” is not clear if the mineral blend differ component(s) from the portion of cations as cited in claim 1; hence the claim is indefinite. 
In claim 3, the recitation of the phrase “… cations per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed amount of cations per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim. 
In claim 4 (first and second), the recitation of the phrase “… cations per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed amount of cations per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim. 
In claim 7, the recitation of the phrase “… relative ratio… per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed relative ratio amount per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim. 
In claim 9, the recitation of the phrase “… cations per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed amount of cations per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim. 
In claim 11, the recitation of the phrase “… cations per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed amount of cations per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim.
In claim 13, the recitation of the phrase “… cations per quantity of egg base having Sulfur content equivalent to that of 10 g of whole liquid egg….” is confusing. It is not clear as to what Applicant intend the phrase “…having Sulfur content equivalent to that of 10 g of whole liquid egg…” to correlate with the claimed amount of cations per quantity of egg base; the claim is indefinite. The metes and bounds are not clearly defined in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grusby (US 2006/003080 A1). 
Regarding claim 1, Grusby discloses a method of making food product comprising of providing a blend (a portion of egg base) comprising whole egg powder (‘080, [0041]-TABLE VIII), wherein the whole egg powder is considered egg solids.  Grusby discloses a hydration step of the whole egg powder (egg solids) with soy protein (cations portion) and water (‘080, [0041]) to obtain a hydrated blend and mixing the hydrated blend in a cake mix formulation (‘080, [0042]). Grusby discloses the soy protein (cation portion) (‘080, [0026]) containing cations, including zinc, copper and manganese (‘080, [0026], TABLE II).  Grusby discloses the method of baking (heating) (‘080, [0042]) the cake mix formulation comprising the 
Regarding claim 14, Grusby discloses the baking (heating) the cake mix formulation comprising the whole egg powder (egg solids), the soy protein (cations portion) and the water (‘080, [0041]) at 185°C for 23 minutes (‘080, [0042]), which in in range with the cited ranges. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 2-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grusby (US 2006/003080 A1.
Regarding claim 2, Grusby discloses the claimed invention as discussed in claim 1. Grusby’s soy protein (cation portion) (‘080, [0026]) containing cations, including zinc (‘080, [0026], TABLE II) in an amount range of 3-6 mg per 100g of the soy protein in the hydrated blend, which is considered relative to a quantity of the whole egg powder (egg solids) in the hydrated blend (‘080, [0041], Table VIII).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to the limitation of “…Sulfur content equivalent to that of 10 g of whole liquid egg…”, Grusby is expected to encompass the limitation since Grusby teaches whole egg powder (egg solids) which contains sulfur (‘080, [0007], Table I, under minerals).
Regarding claim 3, Grusby’s soy protein (cation portion) (‘080, [0026]) containing cations, including zinc (‘080, [0026], TABLE II) in an amount range of 3-6 mg per 100 g of the soy protein and manganese less than 5 mg per 100 g of soy protein in the hydrated blend, which is considered relative to a quantity of the whole egg powder (egg solids) in the hydrated blend (‘080, [0041], Table VIII).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to the limitation of “…Sulfur content equivalent to that of 10 g of whole liquid egg…”, Grusby is expected to encompass the limitation since Grusby teaches whole egg powder (egg solids) which contains sulfur (‘080, [0007], Table I, under minerals).
Regarding claim 4 (first and second), Grusby’s soy protein (cation portion) (‘080, [0026]) containing cations, including copper (‘080, [0026], TABLE II) in an amount range of less than 2 mg per 100g of the soy protein in the hydrated blend, which is considered relative to a quantity of the whole egg powder (egg solids) in the hydrated blend (‘080, [0041], Table VIII).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 With respect to the limitation of “…Sulfur content equivalent to that of 10 g of whole liquid egg…”, Grusby is expected to encompass the limitation since Grusby teaches whole egg powder (egg solids) which contains sulfur (‘080, [0007], Table I, under minerals).
Regarding claim 7, Grusby’s soy protein (cation portion) (‘080, [0026]) containing cations, including zinc (‘080, [0026], TABLE II) in an amount range of 3-6 mg per 100 g of the soy protein and manganese less than 5 mg per 100 g of soy protein in the hydrated blend, which is considered relative to a quantity of the whole egg powder (egg solids) in the hydrated blend (‘080, [0041], Table VIII). Grusby’s relative ratio of zinc to manganese overlaps the cited range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to the limitation of “…Sulfur content equivalent to that of 10 g of whole liquid egg…”, Grusby is expected to encompass the limitation since Grusby teaches whole egg powder (egg solids) which contains sulfur (‘080, [0007], Table I, under minerals).
Regarding claim 9, Grusby’s soy protein (cation portion) (‘080, [0026]) containing cations, including the manganese less than 5 mg per 100 g of soy protein in the hydrated blend (‘080, [0026], TABLE II), which is considered relative to a quantity of the whole egg powder (egg solids) in the hydrated blend (‘080, [0041], Table VIII). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to the limitation of “…Sulfur content equivalent to that of 10 g of whole liquid egg…”, Grusby is expected to encompass the limitation since Grusby teaches whole egg powder (egg solids) which contains sulfur (‘080, [0007], Table I, under minerals).
Regarding claim 11 and 13, Grusby’s soy protein (cation portion) (‘080, [0026]) containing cations, including zinc (‘080, [0026], TABLE II) in an amount range of 3-6 mg per 100 g of the soy protein In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to the limitation of “…Sulfur content equivalent to that of 10 g of whole liquid egg…”, Grusby is expected to encompass the limitation since Grusby teaches whole egg powder (egg solids) which contains sulfur (‘080, [0007], Table I, under minerals).
Regarding claim 5, 6, 8, 10, 12 and 15, Grusby clearly teaches the soy protein (cation portion) (‘080, [0026]) containing cations, including zinc, copper and manganese (‘080, [0026], TABLE II).  Grusby does not explicitly disclose copper gluconate as cited in claim 5, 6 and 15;  zinc gluconate as cited in claim 8, 10 and 12; and manganese gluconate as cited in claim 8 and 10. 
However copper gluconate, zinc gluconate and manganese gluconate are well known dietary supplement to provide copper, zinc and manganese to food product. It would have been obvious to one of ordinary skill in the art to be motivated to use known copper gluconate, zinc gluconate and manganese gluconate to provide cations, zinc, copper and manganese in Grusby’s soy protein (cation portion) (‘080, [0026], TABLE II), absent a clear and convincing argument or evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/               Primary Examiner, Art Unit 1792